DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-10,12,14,18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chang (5372560).  Chang discloses a treadmill which can be used for a pet, depending on the size of the pet, comprising: a base including an upper frame (upper part of 11 and upper part of 21) and a lower frame (lower part of 11 and lower part of 21); a first roller (63a) and a second roller (63) spaced apart from each other by a prescribed distance and supported in the base, wherein the first and second rollers are coupled to the upper frame; wherein a plurality of rollers are provided between the first and second rollers; a first belt (60) forming a first closed loop around the first roller and the second roller, the first belt being configured to be removed from the first roller and the second roller (clearly it can be removed since it can be added); and a belt tension adjuster (64 and 65) configured to change the prescribed distance to adjust a tension of the first belt; wherein third and fourth rollers (63,63b) are disclosed comprising a third roller coupled to one end of the frame and a fourth roller coupled to the other end of the frame, the third and fourth rollers being spaced apart from each other by the prescribed distance and supported in the base, and a second belt forming a second closed loop around the third roller and the fourth roller, the second belt being configured to be removed from the third roller and the fourth roller.
Claim(s) 1-3,8,9,10,14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Smith (WO 2005/082105 A2).  Smith discloses a treadmill having a belt (18) that can be used by a pet comprising a lower frame (14) and upper frame (54,56,58) rollers (28,30) wherein the distance can be adjusted via screw (72). 
Claim(s) 1,3-9,10,14-16,18,19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Moller (4066257).  Smith discloses a treadmill having a belt 22, upper frame and lower frame 14, rollers wherein the distance can be adjusted (col. 1, lines 63- col 2, line 1). Fig. 2 shows the upper and lower frames being separated.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Smith et al. (WO 2005/082105 A2).  Using a groove to provide a tension adjuster is well known and would have been obvious according to Smith et al. which show a treadmill using a groove mechanism (3a) to adjust the belt tension.
Allowable Subject Matter
Claims 11,13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art shows examples of treadmills with tension adjusting mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE ABBOTT whose telephone number is (571)272-6896. The examiner can normally be reached 7am -5:30pmEST Monday- Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVONNE R ABBOTT-LEWIS/Primary Examiner, Art Unit 3644